                Case 1:19-cv-01320-DLB Document 29 Filed 12/14/20 Page 1 of 5



                                 UNITED STATES DISTRICT COURT
                                     DISTRICT OF MARYLAND
         CHAMBERS OF                                                                101 WEST LOMBARD STREET
     DEBORAH L. BOARDMAN                                                           BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                             (410) 962-7810
                                                                                         Fax: (410) 962-2577
                                                                                  MDD_DLBChambers@mdd.uscourts.gov




                                                       December 14, 2020


      LETTER TO COUNSEL

             RE:      Megan H. v. Saul
                      Civil No. DLB-19-1320


      Dear Counsel:

              On May 6, 2019, plaintiff petitioned this Court to review the Social Security
      Administration’s (“SSA’s”) final decision to deny her claims for Disability Insurance Benefits and
      Supplemental Security Income. ECF 1. I have considered the parties’ cross-motions for summary
      judgment. ECF 27 (“Pl.’s Mot.”); ECF 28 (“Def.’s Mot.”). I find no hearing necessary. See Loc.
      R. 105.6 (D. Md. 2018). This Court must uphold the denial if the SSA employed correct legal
      standards in making findings supported by substantial evidence. Craig v. Chater, 76 F.3d 585,
      589 (4th Cir. 1996); 42 U.S.C. §§ 405(g), 1383(c)(3). Under that standard, I will deny both
      motions, reverse the Commissioner’s decision in part, and remand the case to the Commissioner
      for further consideration. This letter explains my rationale.

              Plaintiff filed her claims for benefits on May 26, 2016, alleging an onset date of December
      1, 2011. Administrative Transcript (“Tr.”) 15, 37, 183-89. The SSA denied her claims initially
      and on reconsideration. Tr. 37, 38, 58, 59. An Administrative Law Judge (“ALJ”) held a hearing
      on May 3, 2018. Tr. 535-76. Following the hearing, the ALJ determined plaintiff was not disabled
      within the meaning of the Social Security Act during the relevant time frame. Tr. 12-30. Because
      the Appeals Council denied plaintiff’s request for review, the ALJ’s decision constitutes the final,
      reviewable decision of the SSA. Tr. 1-3; see Sims v. Apfel, 530 U.S. 103, 106-07 (2000); 20 C.F.R.
      § 422.210(a).

              The ALJ found plaintiff severely impaired by “attention deficit hyperactivity disorder
      (ADHD) and a learning disorder.” Tr. 18. Despite these impairments, the ALJ determined plaintiff
      retained the residual functional capacity (“RFC”) to:

             Perform simple, routine tasks, and…apply commonsense understanding to carry
             out detailed but uninvolved instructions. She cannot perform production-rate work
             where each job task must be completed within strict time periods. She is limited to
          Case 1:19-cv-01320-DLB Document 29 Filed 12/14/20 Page 2 of 5
Megan H. v. Saul
Civil No. DLB-19-1320
December 14, 2020
Page 2

       making simple work-related decisions with only occasional changes in the routine
       work setting. She can have occasional interaction with the public. Time off task
       during the workday can be accommodated by normal breaks.

Tr. 20. After considering the testimony of a vocational expert (“VE”), the ALJ determined plaintiff
did not have any past relevant work but could perform other jobs existing in significant numbers
in the national economy. Tr. 29-30. Therefore, the ALJ concluded plaintiff was not disabled. Tr.
30.

        On appeal, plaintiff argues the Commissioner failed to carry his burden at step five to
demonstrate work existing in significant numbers in the national economy within plaintiff’s
capabilities and improperly relied on one opinion of a non-examining medical source in denying
her claims. I agree the ALJ failed to carry his burden at step five by posing a legally insufficient
hypothetical to the VE. Accordingly, I remand but express no opinion as to plaintiff’s ultimate
entitlement to benefits.

        The ALJ carries his burden at step five by “providing evidence that demonstrates that other
work exists in significant numbers in the national economy that [the claimant] can do” given her
RFC. Mascio v. Colvin, 780 F.3d 632, 635 (4th Cir. 2015); 20 C.F.R. §§ 404.1560(c)(2),
416.960(c)(2). “The Commissioner typically offers this evidence through the testimony of a [VE]
responding to a hypothetical that incorporates the claimant’s limitations.” Rholetter v. Colvin, 639
F. App’x 935, 937 (4th Cir. 2016) (citing Mascio, 780 F.3d at 635). But “[i]n order for a [VE’s]
opinion to be relevant or helpful,…it must be in response to proper hypothetical questions which
fairly set out all of [the] claimant’s impairments.” Hines v. Barnhart, 453 F.3d 559, 566 (4th Cir.
2006) (citing Walker v. Bowen, 889 F.2d 47, 50 (4th Cir. 1989)). Moreover, though an ALJ
possesses “great latitude in posing hypothetical questions” to the VE, substantial evidence must
support all such questions. Koonce v. Apfel, 166 F.3d 1209, *5 (4th Cir. 1999) (per curiam) (citing
Martinez v. Heckler, 807 F.2d 771, 774 (9th Cir. 1986)).

        Plaintiff argues the ALJ’s hypothetical to the VE suffers from multiple errors. Pl.’s Mot.
at 4-7. In relevant part, plaintiff points out that the RFC determination in the decision does not
match the hypothetical to the VE. The RFC determination in the ALJ’s decision indicated plaintiff
could not “perform production-rate work where each job task must be completed within strict time
periods.” Tr. 20 (emphasis added). The hypothetical to the VE indicated plaintiff could not
perform “production rate work, for each job task must be completed within certain time periods.”
Tr. 570 (emphasis added). The statement in the hypothetical, plaintiff argues, is “a truism and not
any sort of limitation.” Pl.’s Mot. at 5. Further, plaintiff argues, “The ALJ cannot propound one
definition of a production rate pace in the hypothetical and another one in the decision.” Id. at 6.
The failure to match the hypothetical to the RFC determination in the decision, plaintiff maintains,
renders the hypothetical testimony “unreliable.” Id. The explanation, plaintiff additionally argues,
is necessary in light of the Fourth Circuit’s holding in Thomas v. Berryhill, 916 F.3d 307, 312 (4th
Cir. 2019), that “production rate pace” defies judicial review as a term with no clear meaning. Id.;
Thomas, 916 F.3d at 312.
          Case 1:19-cv-01320-DLB Document 29 Filed 12/14/20 Page 3 of 5
Megan H. v. Saul
Civil No. DLB-19-1320
December 14, 2020
Page 3

         The Commissioner misapprehends plaintiff’s argument in advancing several related—but
distinct—arguments about the ALJ’s RFC analysis and determination. Def.’s Mot. at 4-6.
Plaintiff does not challenge the ALJ’s RFC determination. To the contrary, plaintiff states that
“where each job task must be completed within strict time periods…is a much better definition of
production rate pace” than the ALJ included in his hypothetical. Pl.’s Mot. at 6. The issue plaintiff
raises is not whether either the RFC determination in the decision or hypothetical to the VE
withstand Thomas’s definitional test but whether the two may be fairly read as communicating the
same limitations. See Thomas, 319 F.3d at 312. Because I agree with plaintiff that the ALJ’s
failure to match his RFC determination and hypothetical to the VE renders his step-five conclusion
unsupported by substantial evidence, I remand.

        Notably, the Commissioner does not address whether the RFC determination in the ALJ’s
decision matches the hypothetical the ALJ presented to the VE. See Def.’s Mot. Rather, the
Commissioner cites Jackie W. v. Commissioner, Social Security Administration, No. DLB-18-
3883, 2019 WL 5960642 (D. Md. Nov. 13, 2019), which is not on point. In Jackie W., the ALJ
posed a hypothetical to the VE containing the qualification of “fast-productivity goals” with “like
assembly-line work.” Id. at *4. The ALJ subsequently omitted the qualification from his RFC
determination in the decision. Id. This Court nonetheless affirmed the Commissioner’s decision
because, in relevant part, “[the ALJ’s] inclusion of the term in the hypothetical provide[d] enough
clarity for this Court’s review.” Id. Thus, in Jackie W., this Court was concerned with whether
the ALJ’s failure to qualify “fast-productivity goals” in the RFC determination precluded review,
citing to the Fourth Circuit’s holding in Thomas. See Thomas, 916 F.3d at 312. The error in this
case, however, took place in the reverse. The arguably sufficient qualification appeared in the
ALJ’s written decision, not his hypothetical to the VE. The difference, however subtle, bears legal
consequences.

        The Commissioner typically uses VE testimony to meet his step-five burden of establishing
work existing in significant numbers within a claimant’s capabilities. Rholetter, 639 F. App’x at
937 (citing Mascio, 780 F.3d at 635). Thus, the accuracy and legibility of the hypothetical to the
VE play an important role in the disability determination process, particularly where, as here, the
ALJ relies on the VE’s testimony as substantial evidence for his step-five conclusion that a
claimant is not disabled:

       The undersigned has also relied upon the vocational expert’s education and expertise. The
       undersigned therefore accepts and chooses to adopt the vocational expert’s testimony on
       this point. Based on the testimony of the vocational expert, the undersigned concludes that,
       considering claimant’s age, education, work experience, and residual functional capacity,
       the claimant is capable of making a successful adjustment to other work that exists in
       significant numbers in the national economy. A finding of “not disabled” is therefore
       appropriate under the framework of section 204.00 in the Medical-Vocational Guidelines.

Tr. 30 (internal citations omitted). The VE in this case, however, responded to a question about a
hypothetical claimant differing from plaintiff in pace capabilities. Thus, because the ALJ relied
          Case 1:19-cv-01320-DLB Document 29 Filed 12/14/20 Page 4 of 5
Megan H. v. Saul
Civil No. DLB-19-1320
December 14, 2020
Page 4

on “irrelevant and unhelpful” testimony in establishing work existing within the national economy
within plaintiff’s capabilities, remand is warranted. See Hines, 453 F.3d at 566.

        Separately, both parties reference Thomas, albeit for different reasons. See Def.’s Mot. at
5; Pl’s Mot. at 5-6. In Thomas, the Fourth Circuit held an ALJ’s RFC assessment limiting the
plaintiff to work “requiring a production rate or demand pace” frustrated review because the Court
lacked “enough information to understand what those terms mean[t].” 916 F.3d at 312. Expressing
no opinion as to whether the RFC findings were correct, the Court remanded for “a clearer window
into” the ALJ’s reasoning. Id. at n.5 (“Without further explanation, we simply cannot tell whether
the RFC finding…properly accounts for [the plaintiff’s] moderate limitations in concentration,
persistence, or pace. On remand, the ALJ will need to establish for how long, and under what
conditions, [the plaintiff] is able to focus…and stay on task at a sustained rate.”).

        In this case, however, whether “production-rate work where each job task must be
completed within strict time periods” survives the scrutiny mandated by Thomas, as the
Commissioner argues, is not the issue. See Thomas, 916 F.3d at 312. The VE in this case was not
asked about the modifier “within strict time periods.” Tr. 570. Any explanatory benefit “strict
time periods” provides thus failed to flow to the VE and consequently does not inform her
testimony. And, whatever explanation the term “strict time periods” adds to “production-rate
work,” “certain time periods” adds less. As plaintiff argues, virtually all jobs require work to be
completed within some certain time period. See Pl.’s Mot. at 6. “Certain” provides no real context
as to plaintiff’s limitations. Thomas is therefore relevant to the issue presented here only to the
extent it confirms the mismatched qualification of “production rate” materially impacts the case.
The Court could not, for example, simply strike the mismatched qualification and affirm the
decision as otherwise sound. Thomas instructs that “production rate pace” requires some
explanation. 319 F.3d at 312. More importantly, however, in attempting to prevent a potential
Thomas error in this case, the ALJ rendered the VE’s testimony obsolete by failing to pose a
meaningful question to her. If nothing else, “certain” means something different than “strict,”
especially with respect to the term’s definition of a pace limitation.

        The Commissioner argues any error in the ALJ’s hypothetical resulting from his
qualification of “no production rate work” as jobs in which “each job task must be completed
within certain time periods” is harmless. Tr. 570; Def.’s Mot. at 4-5. I disagree that an ALJ’s
inaccurate hypothetical and consequent failure to support his step-five determination with
substantial evidence is harmless. The ALJ carries the burden at step five of proving work within
plaintiff’s capabilities existing in significant numbers.       20 C.F.R. §§ 404.1512(b)(3),
416.912(b)(3). If an ALJ cannot prove the existence of such work, a finding of disability is
appropriate. The ALJ’s ability to establish the existence of such work is therefore of great
significance to the disposition of plaintiff’s claim, particularly because plaintiff is severely
impaired by ADHD and moderately limited in concentration, persistence, or pace. Tr. 18-19.
Without evidence in the record establishing plaintiff could engage in such work, remand is
necessary. See Patterson v. Comm’r, Soc. Sec. Admin., 846 F.3d 656, 658 (4th Cir. 2017) (“Where
an insufficient record precludes a determination that substantial evidence supported the ALJ’s
          Case 1:19-cv-01320-DLB Document 29 Filed 12/14/20 Page 5 of 5
Megan H. v. Saul
Civil No. DLB-19-1320
December 14, 2020
Page 5

denial of benefits, this court may not affirm for harmless error.”) (citing Meyer v. Astrue, 662 F.3d
700, 707 (4th Cir. 2011)).

       Finally, because I remand on other grounds, I decline to reach plaintiff’s argument that the
ALJ erred in relying on certain medical opinion evidence. The ALJ may consider this argument
on remand.

        For the reasons set forth herein, plaintiff’s motion for summary judgment, ECF 27, is
denied, and the Commissioner’s motion for summary judgment, ECF 28, is denied. Pursuant to
sentence four of 42 U.S.C. § 405(g), the SSA’s judgment is reversed in part due to inadequate
analysis. The case is remanded for further proceedings in accordance with this opinion.

        Despite the informal nature of this letter, it should be flagged as an opinion. A separate
order follows.

                                                  Sincerely yours,

                                                              /s/

                                                  Deborah L. Boardman
                                                  United States Magistrate Judge
